DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 01/22/2020. Claims 1-13 are currently pending.

Information Disclosure Statement (IDS)
	The information disclosure statements (IDS) submitted on 06/15/2021, 12/17/2020 and 01/22/2020 have been considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority for Application No. DE102017116595.9, filed on 07/24/2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a transmitter module, a receiver module in claims 1, 5-7, 9, 10, 12 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular the recitations, a transmitter module and a receiver module, it is unclear where in applicant’s specification is there structure for the claimed term “module.” Applicant’s specification is silent and shows no support for structure for the claimed term “module.” Examiner notes dependent claims 2-12 depend from claim 1.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular the recitations, a transmitter module and a receiver module, it is unclear where in applicant’s specification is there structure for the claimed term “module.” Applicant’s specification is silent for structure for the claimed term “module.” Examiner notes dependent claims 2-12 depend from claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Bosch, US 20140347650 A1, in view of Tanaka et al., US 5959734A, hereinafter referred to as Bosch and Tanaka, respectively.
Regarding claim 1, A lidar unit, for laser-based distance measurement for a vehicle, comprising: 
a transmitter module configured to emit a laser beam (The distance meter comprises a module having a radiation source for emitting optical emission radiation – See at least ¶19); 
a receiver module configured to receive a reflection of the emitted laser beam (The distance meter comprises a module having a radiation source receiving optical reception radiation – See at least ¶19); 
a mounting element for attaching the transmitter module and the receiver module (In the first image, the prefabricated module with the emitter and receiver and the optics carrier with the emission and the reception optics are premounted, that is to say the optics carrier and the module are still mounted movably with respect to one another – See at least ¶99).

Bosch fails to explicitly disclose wherein the mounting element and the transmitter module have corresponding first stop surfaces for alignment of the transmitter module on the mounting element, wherein the mounting element and the receiver module have corresponding second stop surfaces for alignment of the receiver module on the mounting element, wherein the transmitter module is pre-calibrated relative to its first stop surface, and wherein the receiver module is pre-calibrated relative to its second stop surface.
However, Tanaka teaches: 
wherein the mounting element and the transmitter module have corresponding first stop surfaces for alignment of the transmitter module on the mounting element (As shown in Figure 1, the mounting element 14 and the transmitter module 1 have a stop surface 9 for alignment of the transmitter and mounting element – See at least Fig. 1 and right column 4, paragraph 1, lines 3-10);
wherein the mounting element and the receiver module have corresponding second stop surfaces for alignment of the receiver module on the mounting element (As shown in Figure 1, the mounting element 14 and the receiver module 12 have a second stop surface 9 for alignment of the transmitter and mounting element – See at least Fig. 1 and right column 4, paragraph 1, lines 15-20); and 
wherein the transmitter module is pre-calibrated relative to its first stop surface, and wherein the receiver module is pre-calibrated relative to its second stop surface (In Figure 1, the axis of the received beam clearly runs parallel to the axis of the transmitted beam, with the scanning angle of 0 degrees. The transmitter is pre-calibrated in relation to the first contact face and the receiver is pre-calibrated in relation to second stop surface – See at least FIG. 1 and See at least Fig. 1 and right column 4, paragraph 1, lines 15-20).
Bosch discloses a distance measuring device for a Lidar system. Tanaka teaches a distance measuring device emitting a laser beam.
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the invention of Bosch and include the feature of wherein the mounting element and the transmitter module have corresponding first stop surfaces for alignment of the transmitter module on the mounting element, wherein the mounting element and the receiver module have corresponding second stop surfaces for alignment of the receiver module on the mounting element, wherein the transmitter module is pre-calibrated relative to its first stop surface, and wherein the receiver module is pre-calibrated relative to its second stop surface, as taught by Tanaka, to receive a light reflected by an object and detecting the distance from the object (See at least column 1, paragraph 1, lines 1-4).

Regarding claim 2, Bosch fails to explicitly disclose wherein the first stop surfaces and/or the second stop surfaces are each implemented as essentially flat stop surfaces.
However, Bosch discloses wherein the first stop surfaces and/or the second stop surfaces are each implemented as essentially flat stop surfaces (As shown in Figure 1, the mounting element 14 and the transmitter module 1 have a stop surface 9 for alignment of the transmitter and mounting element – See at least Fig. 1 and right column 4, paragraph 1, lines 3-10).
Bosch discloses a distance measuring device for a Lidar system. Tanaka teaches a distance measuring device emitting a laser beam.
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the invention of Bosch and include the feature of wherein the first stop surfaces and/or the second stop surfaces are each implemented as essentially flat stop surfaces, as taught by Tanaka, to receive a light reflected by an object and detecting the distance from the object (See at least column 1, paragraph 1, lines 1-4).

Regarding claim 3, Bosch fails to explicitly disclose wherein the first stop surface and the second stop surface of the mounting element essentially lie in a common plane.
However, Tanaka teaches wherein the first stop surface and the second stop surface of the mounting element essentially lie in a common plane (As shown in Figure 1, the mounting element 14 and the receiver module 12 have a second stop surface 9 for alignment of the transmitter and mounting element – See at least Fig. 1 and right column 4, paragraph 1, lines 15-20).
Bosch discloses a distance measuring device for a Lidar system. Tanaka teaches a distance measuring device emitting a laser beam.
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the invention of Bosch and include the feature of wherein the first stop surface and the second stop surface of the mounting element essentially lie in a common plane, as taught by Tanaka, to receive a light reflected by an object and detecting the distance from the object (See at least column 1, paragraph 1, lines 1-4).

Regarding claim 4, Bosch fails to explicitly disclose wherein the first stop surfaces and/or the second stop 2surfaces each have multiple corresponding surface areas, which are arranged at an angle to each other or in multiple parallel planes.
However, Tanaka teaches wherein the first stop surfaces and/or the second stop 2surfaces each have multiple corresponding surface areas, which are arranged at an angle to each other or in multiple parallel planes (In Figure 1, the axis of the received beam clearly runs parallel to the axis of the transmitted beam, with the scanning angle of 0 degrees. The transmitter is pre-calibrated in relation to the first contact face and the receiver is pre-calibrated in relation to second stop surface – See at least FIG. 1 and See at least Fig. 1 and right column 4, paragraph 1, lines 15-20).
Bosch discloses a distance measuring device for a Lidar system. Tanaka teaches a distance measuring device emitting a laser beam.
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the invention of Bosch and include the feature of wherein the first stop surfaces and/or the second stop 2surfaces each have multiple corresponding surface areas, which are arranged at an angle to each other or in multiple parallel planes, as taught by Tanaka, to receive a light reflected by an object and detecting the distance from the object (See at least column 1, paragraph 1, lines 1-4).
Regarding claim 5, Bosch discloses wherein the mounting element is implemented as a flat mounting frame, and the transmitter module and the receiver module are arranged on the mounting frame (In the first image, the prefabricated module with the emitter and receiver and the optics carrier with the emission and the reception optics are premounted, that is to say the optics carrier and the module are still mounted movably with respect to one another – See at least ¶99).

Regarding claim 6, Bosch discloses wherein the mounting frame has a peripheral frame and an insertion opening for accepting the transmitter module and/or the receiver module (In the first image, the prefabricated module with the emitter and receiver and the optics carrier with the emission and the reception optics are premounted, that is to say the optics carrier and the module are still mounted movably with respect to one another – See at least ¶99).

Regarding claim 7, Bosch fails to explicitly disclose wherein the first stop surfaces and/or the second stop surfaces have corresponding positioning elements for alignment of the transmitter module and/or the receiver module on the mounting element.
However, Tanaka teaches wherein the first stop surfaces and/or the second stop surfaces have corresponding positioning elements for alignment of the transmitter module and/or the receiver module on the mounting element (In Figure 1, the axis of the received beam clearly runs parallel to the axis of the transmitted beam, with the scanning angle of 0 degrees. The transmitter is pre-calibrated in relation to the first contact face and the receiver is pre-calibrated in relation to second stop surface – See at least FIG. 1 and See at least Fig. 1 and right column 4, paragraph 1, lines 15-20).
Bosch discloses a distance measuring device for a Lidar system. Tanaka teaches a distance measuring device emitting a laser beam.
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the invention of Bosch and include the feature of wherein the first stop surfaces and/or the second stop surfaces have corresponding positioning elements for alignment of the transmitter module and/or the receiver module on the mounting element, as taught by Tanaka, to receive a light reflected by an object and detecting the distance from the object (See at least column 1, paragraph 1, lines 1-4).

Regrading claim 8, Bosch fails to explicitly disclose wherein the corresponding positioning elements of the first stop surfaces and/or the second stop surfaces have corresponding positioning pins and positioning receptacles. 
However, Tanaka teaches wherein the corresponding positioning elements of the first stop surfaces and/or the second stop surfaces have corresponding positioning pins and positioning receptacles (As shown in Figure 1, the mounting element 14 and the receiver module 12 have a second stop surface 9 for alignment of the transmitter and mounting element – See at least Fig. 1 and right column 4, paragraph 1, lines 15-20).
Bosch discloses a distance measuring device for a Lidar system. Tanaka teaches a distance measuring device emitting a laser beam.
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the invention of Bosch and include the feature of wherein the corresponding positioning elements of the first stop surfaces and/or the second stop surfaces have corresponding positioning pins and positioning receptacles, as taught by Tanaka, to receive a light reflected by an object and detecting the distance from the object (See at least column 1, paragraph 1, lines 1-4).

Regarding claim 9, Bosch fails to explicitly disclose wherein the first stop surface of the transmitter module is formed by first edge areas of the transmitter module.
However, Tanaka teaches wherein the first stop surface of the transmitter module is formed by first edge areas of the transmitter module (In Figure 1, the axis of the received beam clearly runs parallel to the axis of the transmitted beam, with the scanning angle of 0 degrees. The transmitter is pre-calibrated in relation to the first contact face and the receiver is pre-calibrated in relation to second stop surface – See at least FIG. 1 and See at least Fig. 1 and right column 4, paragraph 1, lines 15-20).
Bosch discloses a distance measuring device for a Lidar system. Tanaka teaches a distance measuring device emitting a laser beam.
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the invention of Bosch and include the feature of wherein the first stop surface of the transmitter module is formed by first edge areas of the transmitter module, as taught by Tanaka, to receive a light reflected by an object and detecting the distance from the object (See at least column 1, paragraph 1, lines 1-4).

Regarding claim 10, Bosch fails to explicitly disclose wherein the second stop surface of the receiver module is formed by second edge areas of the receiver module.
However, Tanaka teaches wherein the second stop surface of the receiver module is formed by second edge areas of the receiver module (In Figure 1, the axis of the received beam clearly runs parallel to the axis of the transmitted beam, with the scanning angle of 0 degrees. The transmitter is pre-calibrated in relation to the first contact face and the receiver is pre-calibrated in relation to second stop surface – See at least FIG. 1 and See at least Fig. 1 and right column 4, paragraph 1, lines 15-20).
Bosch discloses a distance measuring device for a Lidar system. Tanaka teaches a distance measuring device emitting a laser beam.
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the invention of Bosch and include the feature of wherein the second stop surface of the receiver module is formed by second edge areas of the receiver module, as taught by Tanaka, to receive a light reflected by an object and detecting the distance from the object (See at least column 1, paragraph 1, lines 1-4).

Regarding claim 11, Bosch fails to explicitly disclose wherein the mounting element has a number of mounting passthroughs for attaching the lidar unit to the vehicle.
However, Tanaka teaches wherein the mounting element has a number of mounting passthroughs for attaching the lidar unit to the vehicle (Lidar in a vehicle – See at least column 1, paragraph 1, lines 25-30).
Bosch discloses a distance measuring device for a Lidar system. Tanaka teaches a distance measuring device emitting a laser beam.
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the invention of Bosch and include the feature of wherein the mounting element has a number of mounting passthroughs for attaching the lidar unit to the vehicle, as taught by Tanaka, to receive a light reflected by an object and detecting the distance from the object (See at least column 1, paragraph 1, lines 1-4).

Regarding claim 12, Bosch disclose wherein the lidar unit has fasteners for fastening the transmitter module and/or the receiver module (In the first image, the prefabricated module with the emitter and receiver and the optics carrier with the emission and the reception optics are premounted, that is to say the optics carrier and the module are still mounted movably with respect to one another – See at least ¶99).

Regarding claim 13, Bosch discloses a method for the assembly of a lidar unit, for laser-based distance measurement for a vehicle, the method comprising:
providing a transmitter module configured to emit a laser beam (The distance meter comprises a module having a radiation source for emitting optical emission radiation – See at least ¶19); 
providing a receiver module configured to receive a reflection of the emitted laser beam (The distance meter comprises a module having a radiation source receiving optical reception radiation – See at least ¶19); 
providing a mounting element for attaching the transmitter module and the receiver module, attachment of the transmitter module to the mounting element (In the first image, the prefabricated module with the emitter and receiver and the optics carrier with the emission and the reception optics are premounted, that is to say the optics carrier and the module are still mounted movably with respect to one another – See at least ¶99).

Bosch fails to explicitly disclose wherein corresponding first stop surfaces the transmitter module and the mounting element are brought into contact with each other, attaching the receiver module to the mounting element, wherein corresponding second stop surfaces the receiver module and the mounting element are brought into contact with each other, pre-calibrating the transmitter module in relation to the first stop surface, and pre-calibrating the receiver module in relation to the second stop surface.
However, Tanaka teaches:
wherein corresponding first stop surfaces the transmitter module and the mounting element are brought into contact with each other, attaching the receiver module to the mounting element (As shown in Figure 1, the mounting element 14 and the transmitter module 1 have a stop surface 9 for alignment of the transmitter and mounting element – See at least Fig. 1 and right column 4, paragraph 1, lines 3-10), 
wherein corresponding second stop surfaces the receiver module and the mounting element are brought into contact with each other (As shown in Figure 1, the mounting element 14 and the receiver module 12 have a second stop surface 9 for alignment of the transmitter and mounting element – See at least Fig. 1 and right column 4, paragraph 1, lines 15-20), 
pre-calibrating the transmitter module in relation to the first stop surface, and pre-calibrating the receiver module in relation to the second stop surface (In Figure 1, the axis of the received beam clearly runs parallel to the axis of the transmitted beam, with the scanning angle of 0 degrees. The transmitter is pre-calibrated in relation to the first contact face and the receiver is pre-calibrated in relation to second stop surface – See at least FIG. 1 and See at least Fig. 1 and right column 4, paragraph 1, lines 15-20).
Bosch discloses a distance measuring device for a Lidar system. Tanaka teaches a distance measuring device emitting a laser beam.
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the invention of Bosch and include the feature of wherein the mounting element and the transmitter module have corresponding first stop surfaces for alignment of the transmitter module on the mounting element, wherein the mounting element and the receiver module have corresponding second stop surfaces for alignment of the receiver module on the mounting element, wherein the transmitter module is pre-calibrated relative to its first stop surface, and wherein the receiver module is pre-calibrated relative to its second stop surface, as taught by Tanaka, to receive a light reflected by an object and detecting the distance from the object (See at least column 1, paragraph 1, lines 1-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662